Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Applicant's election with traverse of invention I in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that the claims are not rendered unpatentable by the Christensson reference cited in the restriction requirement.  This is not found persuasive because claims 1-18 are rejected below and as such all the claims do not share special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two door leaves (in addition to the at least one door leaf of claim 1), at least two door operators (in addition to the at least one door leaf of claim 1), the additional electronics communication unit, and he at least two additional detector units of claim 18 must be shown or the feature(s) canceled from the claim(s).  At present a multiple door management system arrangement is shown in figure 5 with four door management systems 100a-d (each management system being the same as the door management system 100 of figure 1) and an additional electronics communication unit 5 shared by the four door management systems.  This multiple door management system arrangement is not the same as the claimed single door management system with 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 53.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 52.  
The drawings are objected to because there is no corresponding reference numeral for the UI in either the drawings or the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: page 9 lines 9-14 refers to the set of parameters related to the door operator and the set of parameters related to the detector unit.  It would appear that these are the first set of parameters and second set of parameters but as the terminology is changed only in this portion of the specification and all other references are to the first and second set of parameters it is not clear, i.e. since the terminology was used only once out of numerous references to the sets of parameters the different language would seem to be intentional and thus perhaps the sets relating to the door operator and detector unit are different from the first and second sets.  Consistent terminology should be used so if the set related to the door operator is the first set and the set related to the detector unit is the second set the language should be amended accordingly.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 includes the limitation “the control unit (10) is further configured to control any of speed, force and/or position of the drive unit (12) based on the first set of configuration parameters” in lines 1-2.  It is unclear from the claim and disclosure if the first set of parameters controls the attributes of the drive unit itself (claim 9, page 11 of disclosure) or the attributes of the door leaf (page 9 of disclosure).  Some of the parameters are interrelated (i.e. the speed of the drive unit and the speed of the door) but some are not (i.e. drive unit doesn’t change position, door leaf does).
Claim 13 includes the limitation “one or more of the control unit (10), electronic communication unit (5), and mode selector (13) in lines 5-6.  This limitation lacks proper antecedent as the antecedent “the” is only used once before control unit and electronic communication unit and mode selector don’t have their own antecedents.  Examiner notes the “the” cannot be read to cover all three devices as the mode selector was not previously recited in claim 1, from which claim 13 depends.
Claim 18 includes the limitation “at least two door leafs (2), at least two door operators (1)” in line 2.  As claim 1, from which claim 18 depends, already includes at least one door leaf and at least one door operator, it is unclear if the door leaves and operators of claim 18 are in addition to those of claim 1 (i.e. a total of at least three doors) or are meant to further define those of claim 1 (i.e. wherein the at least on door leaf comprises at least two door leaves).  As noted with the above drawing objection, at present the claim is directed to a single door management system.  If applicant intended to claim multiple door management systems then that must be clearly recited.  Claim will be interpreted as best understood as two door management systems.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0355828 to Kiyomasa (hereinafter Kiyomasa).
Regarding claim 1, the door management system is shown in Kiyomasa in figures 1-17 with  at least one door leaf (11), at least one a door operator (15,27), an electronic communication unit (Y1) and at least one detector unit (units 17 and 18) wherein: the door operator (15,27) comprise a control unit (15) and a drive unit (27), the drive unit (27) is connected to and configured to move the at least one door leaf (11) between an open and a closed position, the control unit (15) comprise a first set of configuration parameters and is configured to control the drive unit (27) based on the first set of configuration parameters, the at least one detector unit (17 and 18) comprise a second set of configuration parameters and is configured to survey the environment of the at least one door leaf (11) based on the second set of configuration parameters, the electronic communication unit (Y1) comprise a user interface and is configured to:  receive the first set of configuration parameters from the control unit (15) and the second set of configuration parameters from the at least one detector unit (17 and 18), display the first and second set of configuration parameters on the UI, receive an updated first and second set of configuration parameters, transmit the updated first set of configuration parameters to the control unit (15) and the updated second set of configuration parameters to the at least one detector unit (17 and 18), the control unit (15) is configured to receive the updated first set of configuration parameters from the electronic communication unit (Y1) and replace the first set of 
Regarding claim 2, the electronic communication unit (Y1) is configured to authenticate the received updated parameters in Kiyomasa.
Regarding claim 3, the electronic communication unit (Y1) is configured to receive the updated parameters via the UI in Kiyomasa.
Regarding claim 4, the electronic communication unit (Y1) comprise a central processing unit (part of 500) which is configured to produce the updated first and second set of configuration parameters in Kiyomasa.
Regarding claim 5, the detector unit (17 and 18) is configured to: survey the environment of the at least one door leaf (11), and produce associated survey data, and wherein the electronic communication unit (Y1) is configured to: receive the survey data from the at least one detector unit (17 and 18), and produce the updated first and second set of configuration parameters based on the received survey data in Kiyomasa.
Regarding claim 6, the CPU (of electronic communications unit (Y1)) is configured to produce the updated parameters based on survey data in Kiyomasa.
Regarding claim 9, the control unit (15) is configured to control at least the speed of the door leaf (11) (which is interrelated with speed of the drive unit (27)) based on the first set of parameters in Kiyomasa.
Regarding claim 10, the detector unit (17 and 18) is configured to detect presence of an object in the vicinity of the at least one door leaf (11) and produce survey data related to the detected presence in Kiyomasa.

Regarding claim 12, the mode selector is configured to set the operational mode of the system based on survey data from the detector unit (17 and 18) in Kiyomasa.
Regarding claim 13, the at least one detection unit (17 and 18) comprises” a sensor unit for surveying the environment of the at least one door leaf (11) and producing associated survey data and a communication unit for communicating the data with one or more of the control unit (15), electronic communication unit (Y1) and mode selector in Kiyomasa.
Regarding claim 14, the detector unit (17 and 18) comprises an actuator unit for activation based on the produced survey data (i.e. the detector unit acts on the survey data) in Kiyomasa.
Regarding claim 15, the electronic communication unit (Y1) comprises communication circuitry configured to receive survey data and transmit updates parameters in Kiyomasa.
Regarding claim 16, the electronic communication unit (Y1) comprises an input unit to receive user inputted configuration parameters in Kiyomasa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomasa in view of WO 2004/111374 to Christensson (hereinafter Christensson).
Regarding claim 7, the electronic communication unit (Y1) of Kiyomasa does not communicate with an external device.  An external device is shown in Christensson in figures 1-13 where electronic communication unit (16) receives instructions (i.e. parameters) from external electronic communication device (18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the door management system of Kiyomasa with the external communication device of Christensson because external communications devices provided the known benefit of allowing more remote or centralized control.
Regarding claim 8, the CPU (of electronic communications unit (Y1)) is configured to produce the updated parameters based on survey data and/or received input via the UI in Kiyomasa.
Regarding claim 17, Kiyomasa is silent as to more than one door management system.  A plurality of door management systems is shown in Christensson in figures 1-13 where two or more door management systems (with doors 14 and management unit 16) communicate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the door management system of Kiyomasa with the plurality of door management systems of Christensson because public buildings frequently have more than one set of doors and thus the use of a plurality of door management systems would provide better control of buildings with a plurality of doors.
Regarding claim 18, as best understood, Kiyomasa teaches the door management system having two doors in paragraph [0028], two detector units (units 17 and 18), and the electronic communication unit (Y1), however, Kiyomasa is silent as to two door management systems.  Two door management systems are shown in Christensson in figures 1-13 where two door management systems (each with doors 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak